Citation Nr: 0417564	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1940 to March 
1946.  He died in August 2002.  The appellant is his 
surviving spouse.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in June 2003, the appellant requested a 
videoconference hearing with the Board.  Thereafter, by 
letter dated December 2003, the Board acknowledged the 
appellant's request and informed her that a Board hearing had 
been scheduled for March 10, 2004.  On that date, however, 
the appellant did not appear at the RO.  Inasmuch as the 
appellant did not request postponement of the hearing, the 
Board considers the hearing request withdrawn and deems this 
appeal ready for review pursuant to 38 C.F.R. §§ 20.702(d), 
20.704(d) (2003).  

The appellant's claim is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant and her representative if they are required to take 
further action with regard to this claim. 


REMAND

For the reasons that follow, additional action is necessary 
before the Board can decide the appellant's appeal.

First, the appellant asserts that she is entitled to accrued 
benefits based on her status as the surviving spouse of a 
veteran who died while he had multiple claims for VA benefits 
pending.  These claims allegedly include: (1) entitlement to 
service connection for post-traumatic stress disorder; (2) 
entitlement to an earlier effective date for a grant of 
service connection for amoebic dysentery with colitis, 
gastritis with partial gastrectomy ulcer, nervous stomach; 
and (3) whether a January 1953 rating decision denying 
entitlement to service connection for a stomach condition, 
including duodenal ulcer, and amoebic dysentery, involved 
clear and unmistakable error (CUE).  

A review of the record reveals that, as alleged, these claims 
are pending.  The record also reveals that there was a claim 
for a total disability evaluation based on individual 
unemployability pending at the time of the veteran's death.  
The RO did not address this claim, or, as alleged by the 
appellant's representative in multiple written statements, 
the pending earlier effective date and CUE claims in its 
January 2003 rating decision denying entitlement to accrued 
benefits.  Thus, to ensure that the appellant and her 
representative understands the bases of any decision 
rendered, on remand, the RO should consider each pending 
claim separately for the purpose of determining whether the 
appellant is entitled to accrued benefits on any basis.  

Second, it appears that, during the veteran's lifetime, the 
RO did not take sufficient action to develop the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  Prior to his death, the veteran asserted 
that he developed post-traumatic stress disorder secondary to 
his service in Europe, during which he allegedly came under 
artillery fire, and while serving in the Philippines, during 
which time he allegedly encountered Japanese soldiers.  He 
also asserted that he developed post-traumatic stress 
disorder secondary to his service-connected gastrointestinal 
disability.  

In November 2000, the Board ordered additional development of 
this claim, including requesting more specific stressor 
information from the veteran, but the RO only partially 
completed the development by the time of the veteran's death.  
For instance, the RO contacted the veteran for stressor 
information, but the veteran did not reply.  In addition, on 
several occasions, the RO endeavored unsuccessfully to obtain 
morning reports of the veteran's units in Europe for the 
period extending from March 1, 1945 to January 1, 1946, and 
in the Philippines for the period extending from August 1945 
to January 1946.  In June 2001, on a Request for Information 
form, the following response is noted:  standard source 
documents are not available and other documents are mailed.  
The Board is unclear of the meaning of this response as it 
does not specifically indicate that the identified morning 
reports are unavailable.  Moreover, the other documents to 
which the response refers are service medical records.  Since 
then, the appellant's representative has continued to assert 
that the veteran's morning reports are pertinent to the 
pending claim for service connection for post-traumatic 
stress disorder, particularly those dated from May 1944 to 
July 1944.  Given this fact, on remand, the RO should make 
another effort to obtain such reports, and if such reports 
are unavailable, ensure that this fact and the reason 
therefor is clearly noted in writing in the record.  

Third, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the appellant's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

In this case, in various documents mailed to the appellant 
and her representative, the RO provided the appellant 
information regarding her claim.  However, this information 
is insufficient to satisfy the notification and assistance 
requirements of the VCAA and recent case precedent.  Given 
this fact, on remand, the RO should send the appellant and 
her representative a letter that provides notification 
consistent with the provisions of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003).  



Accordingly, this case is REMANDED for the following:

1.  The RO should pursue all official 
channels to secure morning reports of the 
veteran's units during his periods of 
service in Europe and the Philippines, 
particularly his service from May 1944 to 
July 1944.  The RO should follow any 
leads provided to their logical 
conclusion and associate a response, 
negative or positive, with the claims 
file.  If the response is negative, the 
RO should indicate the reasons therefor.

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the appellant and 
her representative of the evidence needed 
to support the appellant's claim and 
indicating whether the appellant should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the appellant and her 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the appellant in 
obtaining all identified evidence.

3.  Once all development is completed, 
the RO should readjudicate the 
appellant's claim for accrued benefits 
based on a consideration of all of the 
evidence of record.  In so doing, the RO 
should separately consider each claim 
that was pending at the time of the 
veteran's death for the purpose of 
determining whether the appellant is 
entitled to accrued benefits.  If any of 
the accrued benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should provide the 
appellant and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


